Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into effective as of December 23, 2013, by and between Senior Housing
Properties Trust, a Maryland real estate investment trust (the “Company”), and
Reit Management & Research LLC, a Delaware limited liability company (the
“Manager”).

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of December 11, 2012 (the “Amended
Agreement”); and

 

WHEREAS, the Company and the Manager wish to continue the Amended Agreement in
force and effect with respect to services performed and fees due with respect to
such services, on and prior to December 31, 2013, but wish to amend and restate
the Amended Agreement as hereinafter provided, effective with respect to
services performed and fees due with respect to such services, on and after
January 1, 2014;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Amended Agreement is hereby amended and restated
to read in its entirety as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby continues to engage the Manager to provide the
management and real estate investment services contemplated by this Agreement
with respect to the Company’s business and real estate investments and the
Manager hereby accepts such continued engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the management, direction and
supervision of the Company’s Board of Trustees (the “Trustees”), the Manager
shall:

 

(a)           provide research and economic and statistical data in connection
with the Company’s real estate investments and recommend changes in the
Company’s real estate investment policies when appropriate;

 

(b)           (i)  investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and negotiate contracts with
respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

 

(c)           investigate, evaluate and negotiate the prosecution and
negotiation of any claims of the Company in connection with its real estate
investments;

 

(d)           administer bookkeeping and accounting functions as are required
for the management and operation of the Company, contract for audits and prepare
or cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (the “Exchange
Act”), the Internal Revenue Code of 1986, as amended and any regulations and
rulings thereunder (the “Internal Revenue Code”), the securities and tax
statutes of any jurisdiction in which the Company is obligated to file such
reports, or the rules and regulations promulgated under any of the foregoing;

 

--------------------------------------------------------------------------------


 

(e)           advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including,
without limitation, those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)            retain counsel, consultants and other third party professionals
on behalf of the Company;

 

(g)           provide internal audit services as hereinafter provided;

 

(h)           advise and assist with the Company’s risk management and oversight
function;

 

(i)            to the extent not covered above, advise and assist the Company in
the review and negotiation of the Company’s contracts and agreements,
coordination and supervision of all third party legal services and oversight of
processing of claims by or against the Company;

 

(j)            advise and assist the Company with respect to the Company’s
public relations, preparation of marketing materials, internet website and
investor relations services;

 

(k)           provide office space, office equipment and the use of accounting
or computing equipment when required;

 

(l)            advise and assist with respect to: the design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; and local
area network and wide area network communications support; and

 

(m)          provide personnel necessary for the performance of the foregoing
services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Bylaws, as in effect from time to time (the “Bylaws”). 
Notwithstanding the foregoing, fees, costs and expenses of any third party which
is not an affiliate of the Manager retained as permitted hereunder are to be
paid by the Company.  Without limiting the foregoing sentence, any such fees,
costs or expenses referred to in the immediately preceding sentence which may be
paid by the Manager shall be reimbursed to the Manager by the Company promptly
following submission to the Company of a statement of any such fees, costs or
expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include (i) any investment management or related services with respect to any
assets of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended), (ii) any services that would subject the Manager to registration
with the Commodity Futures Trading Commission as a “commodity trading advisor”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act and in
CFTC Regulation 1.3(bb)(1)), or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status or (iii) any services or the taking any action that would
render the Manager a “municipal advisor” as defined in Section 15B(e)(4) of the
Exchange Act.

 

2

--------------------------------------------------------------------------------


 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or in the name of the Company, and shall
collect and deposit into such account or accounts and may disburse therefrom any
monies on behalf of the Company, provided that no funds in any such account
shall be commingled with any funds of the Manager or any other person or
entity.  The Manager shall from time to time, or at any time requested by the
Trustees, render an appropriate accounting of such collections and payments to
the Trustees and to the auditors of the Company.

 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and generally
the Trustees’ then current intentions as to the future of the Company.  In
particular, the Trustees shall notify the Manager promptly of their intention to
sell or otherwise dispose of any of the Company’s real estate investments or to
make any new real estate investment.  The Company shall furnish the Manager with
such information with regard to its affairs as the Manager may from time to time
reasonably request.  The Company shall retain legal counsel and accountants to
provide such legal and accounting advice, services and opinions as the Manager
or the Trustees shall deem necessary or appropriate to adequately perform the
functions of the Company.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its good faith judgment, or in the judgment of the Trustees
as transmitted to the Manager in writing, would (a) adversely affect the
qualification of the Company as a real estate investment trust as defined and
limited in the Internal Revenue Code or which would make the Company subject to
the Investment Company Act of 1940, as amended (the “1940 Act”), (b) violate any
law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Company’s Declaration of Trust, as in effect from time to
time (the “Declaration of Trust”), or Bylaws, except if such action shall be
approved by the Trustees, in which event the Manager shall promptly notify the
Trustees of the Manager’s judgment that such action would adversely affect such
qualification, make the Company subject to the 1940 Act or violate any such law,
rule, regulation or policy, or the Declaration of Trust or Bylaws and shall
refrain from taking such action pending further clarification or instructions
from the Trustees.  In addition, the Manager shall take such affirmative steps
which, in its judgment made in good faith, or in the judgment of the Trustees as
transmitted to the Manager in writing, would prevent or cure any action
described in (a), (b) or (c) above.

 

7.             Manager Conduct.

 

(a)           The Manager shall adhere to, and shall require its officers and
employees in the course of providing services to the Company to adhere to, the
Company’s Code of Business Conduct and Ethics as in effect from time to time.

 

(b)           Neither the Manager nor any affiliate of the Manager shall sell
any property or assets to the Company or purchase any assets from the Company,
directly or indirectly, except as approved by a majority vote of the Independent
Trustees.  No compensation, commission or remuneration shall be paid to the
Manager or any affiliate of the Manager on account of services provided to the
Company except as provided by this Agreement, the Property Management Agreement
(hereafter defined) or otherwise approved by a majority vote of the Independent
Trustees.

 

(c)           The Manager may engage in other activities or businesses and act
as the Manager to any other person or entity (including other real estate
investment trusts) even though such person or entity has investment policies and
objectives similar to those of the Company.  The Company recognizes that it is
not entitled to preferential treatment and is only entitled to equitable
treatment in receiving information,

 

3

--------------------------------------------------------------------------------


 

recommendations and other services from the Manager.  The Manager shall act in
good faith to endeavor to identify to the Independent Trustees any conflicts
that may arise among the Company, the Manager and/or any other person or entity
on whose behalf the Manager may be engaged and the Manager shall have no
liability on account thereof except for bad faith, willful or wanton misconduct
or gross negligence.

 

(d)           The Manager shall make available sufficient experienced and
appropriate personnel to perform the services and functions specified,
including, without limitation, serving as the officers of the Company.   Such
persons shall receive no compensation from the Company for their services to the
Company in any such capacities, except that the Company may make awards to
employees of the Manager and others under the Company’s Equity Compensation Plan
or any other equity plan adopted by the Company from time to time. The Manager
shall not be obligated to dedicate any of its personnel exclusively to the
Company nor shall the Manager or any of its personnel be obligated to dedicate
any specific portion of its or their time to the Company or its business, except
as necessary to perform the services provided for herein.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.          Management Fee.  The Manager shall be paid, for the services
rendered by it to the Company pursuant to this Agreement, an annual management
fee (the “Management Fee”).  The Management Fee for each year shall equal the
lesser of:

 

(a)           the sum of (i) one half of one percent (0.5%) of the Average
Transferred Assets (as defined below), plus (ii) seven tenths of one percent
(0.7%) of the Average Invested Capital (as defined below) up to $250,000,000,
plus (iii) one half of one percent (0.5%) of the Average Invested Capital
exceeding $250,000,000; and

 

(b)           the sum of (i) seven tenths of one percent (0.7%) of the Average
Market Capitalization (as defined below) up to $250,000,000, plus (ii) one half
of one percent (0.5%) of the Average Market Capitalization exceeding
$250,000,00.

 

For purposes of this Agreement:

 

“Average Invested Capital” shall mean the daily weighted average of the
aggregate historical cost of the consolidated assets of the Company, excluding
the Transferred Assets, invested, directly or indirectly, in equity interests in
and loans secured by real estate and personal property owned in connection with
such real estate (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), before reserves for depreciation,
amortization, impairment charges or bad debts and other similar noncash items,
computed by taking the average of such values at the beginning and end of each
period for which Average Invested Capital is calculated.

 

Notwithstanding anything in this Section 10 to the contrary, with respect to any
consolidated asset acquired by the Company or any of its subsidiaries from a
real estate investment trust to which the Manager provided business management
or property management services (“RMR Managed Company”) , the “Annual Average
Invested Capital” thereof on the date of acquisition shall equal the gross book
value thereof (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), before reserves for depreciation,
amortization, impairment charges or bad debts and other similar noncash items,
on the books of the RMR Managed

 

4

--------------------------------------------------------------------------------


 

Company transferring such asset immediately prior to acquisition thereof by the
Company and all subsequent adjustments shall be based on such initial book
value.

 

“Average Transferred  Assets” shall mean the daily weighted average of the
aggregate book value of the Transferred Assets (including acquisition related
costs and costs which may be allocated to intangibles or are unallocated),
before reserves for depreciation, amortization, impairment charges or bad debts
or other similar noncash items, computed by taking the average of such values at
the beginning and end of each period for which Average Transferred Assets is
calculated.

 

“Average Market Capitalization” of the Company shall mean the average of the
closing prices per Common Share on the New York Stock Exchange for each trading
day during the period for which Average Market Capitalization is calculated
multiplied by the average number of Common Shares outstanding during such
period, plus the daily weighted average of aggregate liquidation preference of
each class of the Company’s preferred shares outstanding during such period,
plus the daily weighted average of the aggregate principal amount of the
Company’s consolidated indebtedness during such period.

 

“Transferred Assets” shall mean the assets owned by the Company and its
subsidiaries as of October 12, 1999.

 

Payment of ninety (90%) of the Management Fee shall be made in cash and the
balance by issuance of shares of the Company’s Common Shares of Beneficial
Interest (“Common Shares”).  The number of Common Shares to be issued in payment
of the balance of the Management Fee shall be the whole number of shares
(disregarding any fraction) equal to the value of ten percent (10%) of the
Management Fee divided by the average of the closing prices of the Common Shares
on the New York Stock Exchange for each trading day during the period in respect
of which the Management Fee is being paid.  The Common Shares issued in partial
payment of the Management Fee will be fully vested upon issuance.

 

The Management Fee shall be computed and payable monthly by the Company within
thirty (30) days following the end of each month.  Computation of the Management
Fee shall be based upon the Company’s monthly financial statements and the
Average Market Capitalization for the month in respect of which the Management
Fee is paid.  A copy of such computation shall be delivered to the Manager
accompanied by payment of the Management Fee shown thereon to be due and
payable.

 

11.          Incentive Fee.

 

In addition to the Management Fee, the Manager shall be paid an annual incentive
fee (the “Incentive Fee”), not in excess of the Cap (as defined below), equal to
twelve percent (12%) of the product of (a) the Equity Market Capitalization (as
defined below) and (b) the amount (expressed as a percentage) by which the Total
Return Per Share (as defined below) during the relevant Measurement Period
exceeds the Benchmark Return Per Share (as defined below) or the Adjusted
Benchmark Return Per Share (as defined below), if applicable, for the relevant
Measurement Period, as reduced by the Low Return Factor, if applicable, in the
case of the Adjusted Benchmark Return Per Share.

 

For purposes of this Agreement:

 

“Benchmark Return Per Share” shall mean the cumulative percentage total
shareholder return of the SNL Index for the relevant Measurement Period, but not
less than zero, provided if the Total Return Per Share is in excess of twelve
percent (12%) per year in any Measurement Period, the Benchmark Return Per Share
for such Measurement Period shall be the lesser of the total shareholder return
of the SNL Index for such Measurement Period and twelve percent (12%) per year
(the “Adjusted Benchmark Return Per Share”), all determined on a cumulative
basis after the initial Measurement Period, i.e. twelve percent (12% ) per year
multiplied by the number of years in such Measurement Period and the cumulative
SNL Index.

 

5

--------------------------------------------------------------------------------


 

“Cap” shall mean a amount equal to the value of the number of Common Shares
which would, after issuance, represent one and one-half percent (1.5%) of the
Common Shares then outstanding multiplied by the Final Share Price for the
Measurement Period in respect of which the Common Shares are to be issued in
payment of the Incentive Fee.

 

“Equity Market Capitalization” shall mean the total number of Common Shares
outstanding on the last trading day of the year immediately prior to the first
year of any Measurement Period multiplied by the Initial Share Price for such
Measurement Period.

 

“Final Share Price” shall mean, with respect to any Measurement Period, the
average closing price of the Common Shares on the New York Stock Exchange on the
ten (10) consecutive trading days having the highest average closing prices
during the final thirty (30) trading days in the last year of the Measurement
Period.

 

“Initial Share Price” shall mean the closing price of the Common Shares on the
New York Stock Exchange on the last trading day of the year immediately prior to
the first year of any Measurement Period, provided with respect to calculation
of the Incentive Fee in the years ending December 31, 2014 and December 31,
2015, the Initial Share Price shall be the closing price of the Common Shares on
the New York Stock Exchange on the last trading day of the year ending
December 31, 2013.

 

“Low Return Factor” shall mean, where the Incentive Fee is determined based upon
the amount (expressed as a percentage) by which the Total Return Per Share is in
excess of the Adjusted Benchmark Return Per Share, a reduction in the Incentive
Fee if the Total Return Per Share is between 200 basis points and 500 basis
points below the SNL Index in any year; if the Total Return Per Share is 500
basis points below the SNL Index in any year, it shall be reduced to zero and if
it is below the SNL Index by more than 200 basis points, but no more than 500
basis points, it shall be reduced by a percentage determined by linear
interpolation between 200 and 500, determined on a cumulative basis after the
first Measurement Period, i.e. between 200 basis points and 500 basis points per
year multiplied by the number of years in such Measurement Period and below the
cumulative SNL Index.

 

“Measurement Period” shall mean, initially, the year ending December 31, 2014;
for the year beginning January 1, 2015 the consecutive two year period including
the then current year and the immediately prior year; and for the year beginning
January 1, 2016, and thereafter, a consecutive three year period including the
then current year and the immediately prior two years.

 

“SNL Index” shall mean the SNL REIT Healthcare Index as published from time to
time (or a successor index including a comparable universe of United States
publicly treated real estate investment trusts).

 

“Total Return Per Share” of the holders of Common Shares shall mean a percentage
determined by subtracting the Initial Share Price for the relevant Measurement
Period from the sum of the Final Share Price for such Measurement Period, plus
the aggregate amount of dividends declared in respect of a Common Share during
such Measurement Period, and dividing the result by such Initial Share Price. 
Computation of the Total Return Per Share shall be made annually by the Company
as of the last day of the year.

 

Payment of the Incentive Fee shall be made by issuance of Common Shares.  The
number of Common Shares to be issued in payment of the Incentive Fee shall be
the whole number of shares (disregarding any fraction) equal to the value of the
Incentive Fee divided by the Final Share Price.  One third of the Company Shares
issued in payment of the Incentive Fee will be vested on the date of issuance
and one third on each anniversary thereafter.

 

The Incentive Fee shall be computed and payable within thirty (30) days
following the end of each year.  Computation of the Incentive Fee shall be based
upon the Total Return Per Share, the Benchmark Return Per Share and the Equity
Market Capitalization for the relevant Measurement Period, provided if
additional Common Shares are issued during any Measurement Period, the
computation of the Incentive Fee (including the determinations of Total Return
Per Share, Equity Market Capitalization and Initial Share Price) shall give
effect to the price at which such additional Common Shares were issued, the
number of such additional Common Shares issued, the dividends

 

6

--------------------------------------------------------------------------------


 

paid in respect of such additional Common Shares and the length of time such
additional Common Shares were outstanding.  A copy of such computation shall be
delivered to the Manager accompanied by payment of the Incentive Fee shown
thereon to be due and payable.

 

If the Company’s financial statements are restated due to material
non-compliance with any financial reporting requirements under the securities
laws as a result of the Manager’s bad faith, willful or wanton misconduct or
gross negligence, for one or more periods in respect of which the Manager
received an Incentive Fee, the Incentive Fee payable with respect to periods for
which there has been a restatement shall be recalculated by, and approved by a
majority vote of, the Independent Trustees in light of such restatement and the
Manager, at its election, shall either return to the Company any Common Shares
in excess of those which the Manager would have received based upon the
Incentive Fee as recalculated or reimburse the Company in cash for the value of
such Common Shares.

 

12.          Restrictions on Issuing Common Shares.  If issuance of any portion
of the Common Shares to be issued in payment of a portion of the Management Fee
or in payment of the Incentive Fee in any year would be limited by applicable
law and regulations, including the regulations of the New York Stock Exchange,
such portion of the Management Fee to be paid in Common Shares or such portion
of the Incentive Fee which may not be paid by issuance of Common Shares shall be
paid in cash.

 

13.          Share Splits, etc.  For purposes of determining the Management Fee
or the Incentive Fee, if there shall occur a share split, dividend, subdivision,
combination, consolidation or recapitalization with respect to the Common Shares
during a year involved in such determination, the number of Common Shares
outstanding during the relevant periods shall be proportionally adjusted to give
effect to such share split, dividend, subdivision, combination, consolidation or
recapitalization as if it had occurred as of the first day of the period in
respect of which the Management Fee or Incentive Fee is being paid.

 

14.          Registration Rights.

 

(a)           At any time after the issuance of Common Shares to the Manager
pursuant to this Agreement the Manager or an Eligible Person may request that
the Company file a registration statement on Form S-3 or a successor form
thereto (each a “Registration Statement”) with the SEC to effect the
registration of resales of all or any portion of the Subject Common Shares (as
hereafter defined) under the Securities Act, of 1933, as amended, and the
rules and regulations thereunder (the Securities Act”), for sale or other
disposition in accordance with the intended method of disposition, but in no
case shall more than two requests be made in any year.  Upon receipt of such
request, the Company will use commercially reasonable best efforts to effect and
maintain the registration described above to permit the sale of the Subject
Common Shares in accordance with the intended method or methods of disposition
thereof and in accordance with applicable law and regulations.  The Company
consents to the use of each prospectus (including any supplemental prospectus)
in connection with the offering and sale of the Subject Common Shares covered by
any such Registration Statement as in effect from time to time.  Prior to the
use of any prospectus (including any supplemental prospectus) in connection with
the offering and sale of the Subject Common Shares covered by any Registration
Statement as in effect from time to time, the Manager and/or such Eligible
Person(s) shall notify the Company of such use.

 

(b)           Anything in this Section 14 to the contrary notwithstanding, the
Company may postpone the filing or, following the filing if not automatically
effective, the effectiveness of a Registration Statement and may cease to permit
the use or continued use of any Registration Statement if, in the good faith
judgment the Company or its officers or trustees, the filing or use thereof
would (i) materially interfere with a significant acquisition, disposition,
financing or other transaction involving the Company, (ii) result in the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential and that is not then otherwise required
to be disclosed or (iii) render the Company unable to comply with requirements
under the Securities Act or the Exchange Act.  In such event (A) if the
applicable Registration Statement has become effective, the Manager and/or such
Eligible Person(s) will

 

7

--------------------------------------------------------------------------------


 

forthwith discontinue (or cause the discontinuance of) disposition of Subject
Common Shares until it is advised by the Company that the use of such
Registration Statement may be resumed or (B) the Manager or such Eligible
Person(s) shall be entitled to withdraw its request for the filing of the
applicable Registration Statement and, if such request is withdrawn, such
request shall not count as one of the permitted requests for registration of
Subject Common Shares hereunder and the Company shall pay all Registration
Expenses in connection with such withdrawn registration.

 

(c)           Except as otherwise provided herein, the Manager and/or such
Eligible Person(s) shall pay all Registration Expenses (as defined below) in
connection with the registration of the Subject Common Shares pursuant to the
provisions of this Section 14 and in connection with any offer and sale or other
disposition thereof.

 

(d)           At any time when a prospectus relating to the Subject Common
Shares is required to be delivered under the Securities Act, the Company shall
promptly notify the Manager and each Eligible Person of the existence of any
event or circumstance which results in any Registration Statement or prospectus
(including any document incorporated therein by reference) containing an untrue
statement of material fact or omitting to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Manager or an Eligible Person(s), the Company shall prepare a supplement or
amendment to such Registration Statement, prospectus or document or file a
Form 8-K or other appropriate form under the Exchange Act so that, after giving
effect thereto and, if applicable to the delivery any applicable amendment or
supplement to the prospectus to the purchasers of such Subject Common Shares,
such any Registration Statement and prospectus (including any document
incorporated therein by reference) shall not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading.  The Company shall (i) notify the Manager and/or such Eligible
Person(s) promptly of any request by the SEC for the amending or supplementing
of a Registration Statement or prospectus or for additional information and
(ii) advise the Manager and/or such Eligible Person(s) promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of any Registration Statement applicable to
Subject Common Shares or the initiation or threatening of any proceeding for
such purpose.

 

(e)           In connection with any Registration Statement or any use thereof,
the Manager and/or such Eligible Person(s) shall deliver to the Company such
written undertakings as the Company and its counsel may reasonably request in
order to assure full compliance with applicable provisions of the Securities Act
and the Exchange Act.

 

(f)            The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, the Manager and/or such Eligible Person(s), their
respective officers, directors, managers, members, and affiliates, and each
other person, if any, who controls any of the foregoing persons within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against all losses, claims, actions, damages, liabilities and expenses, joint or
several, to which any of the foregoing persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, actions, damages,
liabilities or expenses arise out of or are based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement,
prospectus, preliminary prospectus, free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation or alleged violation by the Company of the
Securities Act or any other similar federal or state securities laws or any
rule or regulation promulgated thereunder applicable to the Company and relating
to action or inaction required of the Company in connection with any such
registration, qualification or compliance.

 

(g)           In connection with each Registration, the Manager and/or such
Eligible Person(s) shall furnish to the Company in writing such information as
the Company reasonably requests for use in

 

8

--------------------------------------------------------------------------------


 

connection with any such Registration Statement or prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each trustee
of the Company, each officer of the Company who shall sign such Registration
Statement, and each person who controls any of the foregoing persons within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, actions, damages, liabilities or expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus, preliminary Prospectus, free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by the Manager
and/or such Eligible Person(s) for inclusion therein.

 

(h)           If the Company proposes to file a Registration Statement with
respect to an offering of Common Shares, or securities or other obligations
exercisable or exchangeable for, or convertible into, Common Shares for its own
account or for any other shareholder of the Company for such shareholder’s
account, other than a Registration Statement (i) filed in connection with any
employee benefit plan (unless any Subject Common Shares were or are issued
pursuant to such plan), (ii) for an exchange offer or offering of securities
solely to the Company’s existing shareholders, (iii) for an offering of debt
securities convertible into equity securities of the Company, (iv) for a
dividend reinvestment plan or (v) filed on Form S-4 (or a successor form), then
the Company shall (x) give written notice of such proposed filing to the Manager
and each Eligible Person as soon as practicable and offer the Manager and each
Eligible Person the opportunity to register the sale of such number of Subject
Common Shares as the Manager and/or any Eligible Person(s) may request within
five (5) business days following receipt of such notice (a “Piggy-Back
Registration”).  The Company shall cause such Subject Common Shares to be
included in such registration and shall use commercially reasonable best efforts
to cause the managing underwriter(s) of a proposed underwritten offering to
permit the Subject Common Shares requested to be included to be included on the
same terms and conditions as any similar securities of the Company.  If the
Piggy-Back Registration involves an underwriter(s), the Manager and/or such
Eligible Person(s) shall enter into an underwriting agreement in customary form
and complete and execute any agreements and documents reasonably required or
which are otherwise customary under the terms of such underwriting agreement,
and furnish to the Company such information as the Company may reasonably
request in writing for inclusion in the Registration Statement or such
information that is otherwise customary.

 

(i)            If the managing underwriter(s) for a Piggy-Back Registration that
is to be an underwritten offering advises the Company and the Manager and/or the
Eligible Person(s) that the dollar amount or number of Common Shares or other
securities which the Company, in good faith, desires to sell, taken together
with Common Shares or other securities, if any, as to which registration has
been demanded pursuant to written contractual arrangements with persons other
than the Manager, the Subject Common Shares as to which registration has been
requested under this Section 14, and the Common Shares or other securities, if
any, as to which registration has been requested pursuant to the written
contractual piggy-back registration rights of other shareholders of the Company,
exceeds the number of Common Shares (the “Maximum Number of Shares”) which can
be sold in the offering without adversely affecting the offering, then the
Company shall include in any such registration:

 

(i)            if the registration is undertaken for the Company’s account:
(A) first, the shares or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause, the shares or other securities, if any, including the Subject
Common Shares, as to which registration has been requested in good faith
pursuant to written contractual piggy-back registration rights of security
holders (pro rata in accordance with the number of Common Shares or other
securities which each such person has actually requested to be included in such
registration, regardless of the number of shares or other securities with
respect to which such persons have the right to request such inclusion) that can
be sold without exceeding the Maximum Number of Shares; and

 

9

--------------------------------------------------------------------------------


 

(ii)           if the registration is a “demand” registration undertaken at the
demand of persons, other than the Manager or an Eligible Person(s), pursuant to
written contractual arrangements with such persons, (A) first, the Common Shares
or other securities for the account of the demanding persons that can be sold
without exceeding the Maximum Number of Shares; (B) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause,
the Common Shares or other securities that the Company desires, in good faith,
to sell that can be sold without exceeding the Maximum Number of Shares; and
(C) third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses, the shares or other securities, if any, including
the Subject Company Shares, as to which registration has been requested, in good
faith, pursuant to written contractual piggy-back registration rights which
other security holders desire to sell (pro rata in accordance with the number of
Common Shares or other securities which each such person has actually requested
to be included in such registration, regardless of the number of shares or other
securities with respect to which such persons have the right to request such
inclusion) that can be sold without exceeding the Maximum Number of Shares.

 

(j)            For purposes of this Section 14:

 

“Eligible Person” means any holder of Subject Common Shares who is (i) an
affiliate or the Manager, (ii) each direct or indirect owner of the Manager, and
(iii) with respect to any of the foregoing persons who is a natural person,
(A) a natural person related by lineal consanguinity to such Person or to the
spouse of such Person, (B) the spouse of such Person or of any natural person
described in clause (A) above, (C) all natural persons related to those natural
persons described in clause (A) or clause (B) by lineal consanguinity and
(iv) an inter vivos trust, limited partnership, corporation or limited liability
company that, at the time of the transfer of Common Shares to such inter vivos
trust, limited partnership, corporation or limited liability company, is
entirely owned beneficially and of record by (A) one or more of the natural
persons described in clause (iii) or (iv) above, (B) one or more inter vivos
trusts, limited partnerships, corporations or limited liability companies that
is or are entirely owned beneficially and of record one or more of the natural
persons described in clause (ii) or (iii) above, and/or one or more entities
that are exempt from the payment of federal income tax pursuant to
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or any
successor statute.  For purposes of this definition adopted natural persons
shall be considered the natural born child of their adoptive parents, and lineal
consanguinity is that relationship that exists between natural persons of whom
one is descended (or ascended) in a direct line from the other, as between son,
father, grandfather, and great-grandfather;

 

“Registration Expenses” means all costs and expenses incurred by the Manager or
an Eligible Person(s) or the Company in complying with its obligations pursuant
to this Section 14 and in connection with the registration and disposition by
the Manager and/or an Eligible Person(s) of Subject Common Shares, including,
without limitation, all (or where appropriate any one or more) of the
following:  all registration and filing fees; fees and expenses of compliance
with securities or blue sky laws (including without limitation reasonable fees
and disbursements of counsel in connection with blue sky and state securities
qualifications of the Subject Common Shares); printing and delivery expenses;
reasonable fees and disbursements of counsel for the Company and the Manager
and/or any Eligible Person; reasonable fees and disbursements of all independent
public accountants of the Company (including fees and disbursements in
connection with any audit required solely by reason of a registration of Subject
Common Shares pursuant to this Section 14); fees and expenses of other persons,
including any experts, reasonably retained by the Company after notice to the
Manager and/or any Eligible Person(s); discounts, commissions, fees and
disbursements of underwriters, selling brokers, dealer managers or similar
securities industry professionals relating to the distribution of the Subject
Common Shares; any transfer taxes imposed on the transfer of the Subject Common
Shares;

 

“Rule 144” means Rule 144 under the Securities Act or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule; and

 

10

--------------------------------------------------------------------------------


 

“Subject Common Shares” means (i) the Common Shares issued to the Manager by the
Company pursuant to this Agreement and (ii) all Common Shares or other equity
securities of the Company derived from the Common Shares described in clause
(i) above, whether as a result of merger, consolidation, stock split, stock
dividend, stock distribution, stock combination, recapitalization or similar
event, in either case other than any such Common Shares that (A) have been
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering them, (B) sold to the public pursuant
to Rule 144, (C) have otherwise ceased to be “restricted securities” within the
meaning of Rule 144, (D) the seller thereof is deemed under Rule 144 not to be
an underwriter of those Common Shares within the meaning of Section 2(a)(11) of
the Securities Act by reason of the sale thereof to the public without
limitation as to timing, volume or manner of sale.

 

15.          Internal Audit Services.  The Manager shall provide to the Company
an internal audit function meeting applicable requirements of the New York Stock
Exchange and the Securities and Exchange Commission and otherwise in scope
approved by the Company’s Audit Committee.  In addition to the Fees, the Company
agrees to reimburse the Manager, within 30 days of the receipt of the invoice
therefor, the Company’s pro rata share (as reasonably agreed to by a majority of
the Independent Trustees from time to time) of the following:

 

(a)           employment expenses of the Manager’s director of internal audit
and other employees of the Manager actively engaged in providing internal audit
services, including but not limited to salary, wages, payroll taxes and the cost
of employee benefit plans; and

 

(b)           the reasonable travel and other out-of-pocket expenses of the
Manager relating to the activities of the Manager’s director of internal audit
and other of the Manager’s employees actively engaged in providing internal
audit services and the reasonable third party expenses which the Manager incurs
in connection with its provision of internal audit services.

 

In addition, the Manager shall make available (which may be by posting to the
Company’s web site) to its officers and employees providing such services to the
Company the procedures for the receipt, retention and treatment of complaints
regarding accounting, internal accounting controls or auditing matters relating
to the Company and for the confidential, anonymous submission by such officers
and employees of concerns regarding questionable accounting or auditing matters
relating to the Company, as set forth in the Company’s Procedures for Handling
Concerns or Complaints about Accounting, Internal Accounting Controls or
Auditing Matters, as in effect from time to time.

 

16.          Additional Services.   If, and to the extent that, the Company
shall request the Manager to render services on behalf of the Company other than
those required to be rendered by the Manager in accordance with the terms of
this Agreement, such additional services shall be compensated separately on
terms to be agreed upon between the Manager and the Company (and approved by
majority vote of the Independent Trustees) from time to time.

 

17.          Expenses of the Manager.  Except as otherwise expressly provided
herein or approved by majority vote of the Independent Trustees, the Manager
shall bear the following expenses incurred in connection with the performance of
its duties under this Agreement:

 

(a)           employment expenses of the personnel employed by the Manager,
including but not limited to, salaries, wages, payroll taxes and the cost of
employee benefit plans;

 

(b)           fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of such
persons who are Trustees or officers of the Company incurred in their capacities
as Trustees or officers of the Company;

 

11

--------------------------------------------------------------------------------


 

(c)           rent, telephone, utilities, office furniture, equipment and
machinery (including computers, to the extent utilized) and other office
expenses of the Manager, except to the extent such expenses relate solely to an
office maintained by the Company separate from the office of the Manager; and

 

(d)           miscellaneous administrative expenses relating to performance by
the Manager of its obligations hereunder.

 

18.          Expenses of the Company.  Except as expressly otherwise provided in
this Agreement, the Company shall pay all its expenses not payable by the
Manager, and, without limiting the generality of the foregoing, it is
specifically agreed that the following expenses of the Company shall be paid by
the Company and shall not be paid by the Manager:

 

(a)           the cost of borrowed money;

 

(b)           taxes on income and taxes and assessments on real and personal
property, if any, and all other taxes applicable to the Company;

 

(c)           legal, auditing, accounting, underwriting, brokerage, listing,
reporting, registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and stock exchange listing of the Company’s
securities, including transfer agent’s, registrar’s and indenture trustee’s fees
and charges;

 

(d)           expenses of organizing, restructuring, reorganizing or terminating
the Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

 

(e)           fees and travel and other expenses paid to Trustees and officers
of the Company in their capacities as such (but not in their capacities as
officers or employees of the Manager) and fees and travel and other expenses
paid to advisors, contractors, mortgage servicers, consultants, and other agents
and independent contractors employed by or on behalf of the Company;

 

(f)            expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 17
above;

 

(g)           all insurance costs incurred in connection with the Company
(including officer and trustee liability insurance) or in connection with any
officer and trustee indemnity agreement to which the Company is a party;

 

(h)           expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)            all expenses connected with communications to holders of
securities of the Company and other bookkeeping and clerical work necessary to
maintaining relations with holders of securities, including the cost of
preparing, printing, posting, distributing and mailing certificates for
securities and proxy solicitation materials and reports to holders of the
Company’s securities;

 

(j)            legal, accounting and auditing fees and expenses, other than
those described in subsection (c) above;

 

12

--------------------------------------------------------------------------------


 

(k)           filing and recording fees for regulatory or governmental filings,
approvals and notices to the extent not otherwise covered by any of the
foregoing items of this Section 18;

 

(l)            expenses relating to any office or office facilities maintained
by the Company separate from the office of the Manager; and

 

(m)          the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.

 

19.          Limits of Manager Responsibility; Indemnification; Company
Remedies.  The Manager assumes no responsibility other than to render the
services described herein in good faith and shall not be responsible for any
action of the Trustees in following or declining to follow any advice or
recommendation of the Manager.  The Manager, its shareholders, directors,
officers, employees and affiliates will not be liable to the Company, its
shareholders, or others, except by reason of acts constituting bad faith,
willful or wanton misconduct or gross negligence in the performance of its
obligations hereunder.  The Company shall reimburse, indemnify and hold harmless
the Manager, its shareholders, directors, officers and employees and its
affiliates for and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including without
limitation all reasonable attorneys’, accountants’ and experts’ fees and
expenses) in respect of or arising from any acts or omissions of the Manager
with respect to the provision of services by it or performance of its
obligations in connection with this Agreement or performance of other matters
pursuant to specific instruction by the Trustees, except to the extent such
provision or performance was in bad faith, was willful or wanton misconduct or
was grossly negligent.  Without limiting the foregoing, the Company shall
promptly advance expenses incurred by the indemnitees referred to in this
section for matters referred to in this section, upon request for such
advancement.

 

20.          Term, Termination.  This Agreement shall continue in force and
effect until December 31, 2014, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company or the Manager before the end of the term.  It is expected
that the terms and conditions may be reviewed by the Independent Trustees, or
such of the Independent Trustees serving on the Compensation Committee of the
Board of Trustees of the Company, at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by either party hereto
upon sixty (60) days’ written notice to the other party, which termination, if
by the Company, must be approved by a majority vote of the Independent Trustees,
or if by the Manager, must be approved by a majority vote of the directors of
the Manager.

 

Section 21 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
19 and 21, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

21.          Action Upon Termination.  From and after the effective date of any
termination of this Agreement, the Manager shall be entitled to no compensation
for services rendered hereunder for the remainder of the then-current term of
this Agreement, but shall be paid, on a pro rata basis as set forth in this
Section 21, all compensation due for services performed prior to the effective
date of such termination, including without limitation, a pro-rata portion of
the current year’s Incentive Fee (except as otherwise provided below).  Upon
such termination, the Manager shall as promptly as practicable:

 

(a)           pay over to the Company all monies collected and held for the
account of the Company by it pursuant to this Agreement, after deducting
therefrom any accrued Management Fee or Incentive Fee  and reimbursements for
its expenses to which it is then entitled;

 

13

--------------------------------------------------------------------------------


 

(b)           deliver to the Trustees a full and complete accounting, including
a statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and

 

(c)           deliver to the Trustees all property and documents of the Company
then in its custody or possession.

 

The Management Fee and Incentive Fee due upon termination shall be computed and
payable within thirty (30) days following the date of termination.  A copy of
all computations of the Management Fee and the Incentive Fee shall be delivered
to the Manager accompanied by payment of the Management Fee and Incentive Fee
shown thereon to be due and payable.

 

Upon any termination of this Agreement, all Common Shares previously issued in
payment of the Incentive Fee shall be fully vested as of the date of
termination, except if the Manager acted in bad faith, engaged in willful or
wanton misconduct or was grossly negligent, in which case unvested Common Shares
issued in payment of the Incentive Fee shall be forfeited and no Incentive Fee
shall be due in the year of termination.

 

The Management Fee for any partial month prior to termination will be computed
by multiplying the Management Fee which would have been earned for the full
month by a fraction, the numerator of which is the number of days in the portion
of such month during which this Agreement was in effect, and the denominator of
which shall be 30.

 

For purposes of computation of the Incentive Fee for any partial year prior to
termination, the last year of the Measurement Period will be deemed to have
ended on the date of termination and the computation of the Incentive Fee shall
be based upon prior whole years in the Measurement Period and with respect to
the year in which termination occurred, the portion of the year in which
termination occurred.

 

22.          Trustee Action.  Wherever action on the part of the Trustees is
contemplated by this Agreement, action by a majority of the Trustees, including
a majority of the Independent Trustees, shall constitute the action provided for
herein.

 

23.          TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST OF
THE COMPANY, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE
OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND
PROVIDES THAT THE NAME SENIOR HOUSING PROPERTIES TRUST REFERS TO THE TRUSTEES
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, THE COMPANY.  ALL PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

24.          Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company:

 

Senior Housing Properties Trust

Two Newton Place

 

14

--------------------------------------------------------------------------------


 

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention:  President

Facsimile No.:  (617) 796-8349

 

If to the Manager:

 

Reit Management & Research LLC

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458

Attention:  President

Facsimile No.:  (617) 928-1305

 

25.          Amendments.  This Agreement shall not be amended, changed,
modified, terminated, or discharged in whole or in part except by an instrument
in writing signed by each of the parties hereto, or by their respective
successors or assigns, or otherwise as provided herein.

 

26.          Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment by the Manager to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of the Manager and which remains under the control of the same persons who
control the Manager.

 

27.          Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.

 

28.          No Third Party Beneficiary.  Except as otherwise provided in
Section 14 and Section 30(i), no person or entity other than the parties hereto
and their successors and permitted assigns is intended to be a beneficiary of
this Agreement.

 

29.          Governing Law.  The provisions of this Agreement shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts.

 

30.          Arbitration.

 

(a)           Any disputes, claims or controversies between the parties
(i) arising out of or relating to this Agreement or the provision of services by
the Manager pursuant to this Agreement, or (ii) brought by or on behalf of any
shareholder of the Company (which, for purposes of this Section 30, shall mean
any shareholder of record or any beneficial owner of shares of the Company, or
any former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including the Manager or
its successor), agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement, the Declaration of Trust or the Bylaws (all of which are referred to
as “Disputes”), or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 30.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those individuals or entities and the Company.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

15

--------------------------------------------------------------------------------


 

(b)           There shall be three arbitrators. If there are only two parties to
the Dispute, each party shall select one arbitrator within 15 days after receipt
of a demand for arbitration. Such arbitrators may be affiliated or interested
persons of such parties. If there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator within 15 days after receipt of a demand for
arbitration. Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten days from the date the AAA provides such list to
select one of the three arbitrators proposed by AAA. If such party (or parties)
fail to select such arbitrator by such time, the party (or parties) who have
appointed the first arbitrator shall then have ten days to select one of the
three arbitrators proposed by AAA to be the second arbitrator; and, if he/they
should fail to select such arbitrator by such time, the AAA shall select, within
15 days thereafter, one of the three arbitrators it had proposed as the second
arbitrator. The two arbitrators so appointed shall jointly appoint the third and
presiding arbitrator (who shall be neutral, impartial and unaffiliated with any
party) within 15 days of the appointment of the second arbitrator. If the third
arbitrator has not been appointed within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

(c)           The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)           There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)           In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)            Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Company’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)           An Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

16

--------------------------------------------------------------------------------


 

(h)           Any monetary award shall be made and payable in U.S. dollars free
of any tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)            This Section 30 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

31.          Consent to Jurisdiction and Forum.  This Section 31 is subject to,
and shall not in any way limit the application of, Section 30; in case of any
conflict between this Section 31 and Section 30, Section 30 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
Section 24 and that any such delivery shall constitute valid and lawful service
of process against it, without necessity for service by any other means provided
by statute or rule of court.

 

32.          Captions.  The captions included herein have been inserted for ease
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

33.          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancels any pre-existing agreements with respect to such subject matter.

 

34.          Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

35.          Survival.  The provisions of Sections 2 (limited to the obligation
of the Company to indemnify the Manager for matters provided thereunder), 14,
19, 20 (limited to the last paragraph of such Section), 21, 23, 24, 28, 29, 30,
31 and 35 of this Agreement shall survive the termination hereof.

 

36.          Other Agreements.  The parties hereto are also parties to an
Amended and Restated Property Management Agreement, dated as of January 7, 2010,
(as amended, the “Property Management Agreement”).  The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Property Management Agreement and that the Property
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company and the other Owners (as defined in the Property Management
Agreement) to the Manager thereunder for services to be provided by the Manager
pursuant to the Property Management Agreement.

 

37.          Equal Employment Opportunity Employer.  The Manager is an equal
employment opportunity employer and complies with all applicable state and
federal laws to provide a work environment free from discrimination and without
regard to race, color, sex, sexual orientation, national origin, ancestry,
religion, creed, physical or mental disability, age, marital status, veteran’s
status or any other basis protected by applicable laws.

 

[Signature Page To Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

 

/s/ David J. Hegarty

 

 

Name:

David J. Hegarty

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

 

/s/ Adam D. Portnoy

 

 

Name:

Adam D. Portnoy

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Amended and Restated Business Management Agreement]

 

18

--------------------------------------------------------------------------------